Citation Nr: 0522130	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  94-00 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.  His service records show that he served in the United 
States Army Air Force during World War II.  He is a veteran 
of aerial combat and his military decorations include the 
multiple awards of the Purple Heart Medal and the Air Medal.  
He was a prisoner of war (POW) of the government of Nazi 
Germany from April 1944 to April 1945.  
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 rating decision by the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office, which, inter alia, denied the veteran's application 
to reopen a previously denied claim of service connection for 
diabetes mellitus for failure to submit new and material 
evidence.  During the course of the appeal, the Board 
determined in a February 2001 appellate decision that new and 
material evidence pertaining to this claim had been submitted 
and reopened the claim for a de novo review on the merits.  
The case was remanded to the RO for additional evidentiary 
and procedural development in February 2001 and also in April 
2004.  Thereafter, the RO confirmed the denial of entitlement 
to VA compensation for diabetes mellitus in an August 2004 
rating decision.  The case was returned to the Board and the 
veteran now continues his appeal.   


FINDING OF FACT

Diabetes mellitus did not have its onset during active 
military service and is not secondary to, or otherwise 
aggravated by a service-connected disability.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in active duty, nor can it 
be presumed to have been incurred therein, nor is it 
proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, the RO 
provided the veteran with express notice of the provisions of 
the VCAA in correspondence dated in November 2001, in which 
it provided the veteran with an explanation of how VA would 
assist him in obtaining necessary information and evidence.  
The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of the 
remands which occurred during this appeal.  The veteran's 
service medical records and post-service private and VA 
medical records for the period from 1979 to 2004 have been 
obtained and associated with his claims file.  He has also 
been provided with VA examinations which contained nexus 
opinions that address the claim on appeal.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  

Accordingly, the veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

As previously stated, the veteran served from March 1943 to 
October 1945, during which time he was a prisoner of war from 
April 1944 to April 1945.  His service induction and 
separation examination reports, respectively dated in March 
1943 and October 1945, show no sugar detected on urinalysis.  

Subsequent to service discharge, the report of a May 1979 VA 
examination report included a normal urinalysis study.  The 
August 1983 VA POW protocol examination report shows that 
sugar was detected in urinalysis and that diabetes mellitus 
was diagnosed.  At the examination, the veteran reported that 
he had been informed that he was "borderline diabetic" in 
1950. 

Private and VA medical examination and treatment records, 
dated from 1988 to 2004, show that the veteran was diagnosed 
with, and treated for adult-onset diabetes mellitus.  

At a hearing before the RO in January 1993, the veteran 
denied ever being treated for diabetes in service but 
reported that he began receiving treatment for diabetes in 
the 1950's or 1960's.  At a hearing before the RO in March 
1995, the veteran contended that his malnutrition as a POW 
played a causative role in the development of his diabetes.  
In a June 1999 written statement, the veteran reported that 
in early 1946 his family doctor told him that he was 
borderline diabetic.  The veteran did not identify this 
family doctor by name, nor did he present any medical 
statement or treatment report to corroborate this account.

A July 1994 VA treatment report shows that the veteran's 
blood sugar level at the time was elevated.  The diagnoses 
included post-traumatic stress disorder (PTSD) and diabetes 
mellitus.  The examiner opined that the elevated blood sugar 
"could be caused by [the veteran's] traumatic experiences 
while he served in prison camp."

A July 1996 VA treatment report indicated that "[s]tress 
[and] PTSD can directly impact control of [the veteran's] 
diabetes."

A July 2002 medical examination conducted on behalf of VA 
indicates that the examining physician had reviewed the 
veteran's claims file prior to conducted his physical 
assessment of the veteran, although the examiner noted that 
the service medical records were not reviewed.  The physician 
diagnosed diabetes mellitus and opined 

that it is very unlikely that the veteran had 
diabetes mellitus while in the military. . . .  
The veteran was first started on medications [for 
diabetes] in 1970, and it is this examiner's 
opinion that it is less likely than not that the 
veteran's diabetes started in 1945 while still in 
the military. 

. . . .

It is this examiner's opinion that it would be 
very unlikely, i.e. less likely than not that the 
veteran had borderline diabetes for 25 years 
before a doctor finally decided to treat this.

In an August 2002 addendum to the above opinion, the 
physician opined that "[t]he veteran's [diabetes mellitus] 
is not caused by or aggravated by any of his 
service-connected conditions."

In a telephone contact report dated in March 2004, the 
veteran's treating VA physician was asked to clarify the 
question regarding the possibility that there was a secondary 
link between the veteran's diabetes mellitus and his service-
connected PTSD.  The physician responded that she had no 
professional knowledge of any possible medical link between 
diabetes mellitus and PTSD.  

Thereafter, in May 2004, the veteran appeared for a VA 
medical examination.  The examination report and an 
accompanying addendum dated in June 2004 shows that the 
veteran was diagnosed with diabetes mellitus.  Upon review of 
the pertinent medical history contained within the veteran's 
claims file, the examining physician presented the following 
opinion:

The patient had no evidence in the C-file of 
diabetes prior to 1983.  Although he reported 
abnormal blood glucose levels from 1945 to 
1970's, he did not return any blood work 
confirming this.  Per the available evidence, the 
patient did not develop diabetes until greater 
than 25 years after discharge from the military.  
Thus, his type 2 diabetes mellitus is not 
secondary to his military service.

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Moreover, in the case of diabetes 
mellitus, service connection may be granted if such disease 
is manifested in service, or manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection may also be granted 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).


The Board has considered the evidence and the veteran's 
contentions and concludes that the weight of the evidence is 
against his claim of entitlement to service connection for 
diabetes mellitus.  His service medical records show no 
objective evidence of onset of diabetes mellitus during his 
period of active duty.  Furthermore, notwithstanding his 
statement that he was told he had "borderline diabetes" in 
1950, there is no medical evidence presented that objectively 
demonstrates that he had developed diabetes mellitus in 
service or to a compensably disabling degree within the first 
year following his separation from service in October 1945, 
such that service connection for diabetes mellitus could be 
presumed to have had its onset in service.  See 38 C.F.R. 
§ 3.307, 3.309; see also Franzen v. Brown, 9 Vet. App. 235 
(1996).  

Although the Board acknowledges that the veteran had endured 
significant hardship and privation while incarcerated as a 
prisoner of war during service, there is no competent 
medical evidence that relates his current diabetes to his 
period as a military captive.  The language contained in the 
physician's statement of July 1994, in which a treating 
physician stated that the veteran's elevated blood sugar 
could be caused by his traumatic experiences while in prison 
camp, is speculative in nature.  See Obert v. Brown, 5 Vet. 
App. 30 (1993).  As such, it is outweighed by the later 
medical opinions associated with the evidence, which had the 
benefit of considering the probative value of the July 1994 
statement and which are unanimous in concluding that the 
veteran's diabetes mellitus did not develop until at least 
25 years after his discharge from active duty, and is 
unrelated to his period of active duty.  

With regard to the July 1996 treatment report in which a 
physician remarked that stress from the veteran's service-
connected PTSD could directly impact the control of his 
diabetes, the Board again finds that language speculative.  
Furthermore, this opinion is outweighed by the subsequent 
opinion of the VA physician in August 2002, in which he 
stated that the veteran's diabetes mellitus was not caused by 
or aggravated by any of his service-connected disorders, and 
the opinion of the VA physician in March 2004, in which she 
stated that she knew of no possible medical link between 
diabetes mellitus and PTSD.  These opinions of 2002 and 2004 
also indicate that there is no basis to grant entitlement to 
VA compensation for diabetes mellitus on the basis of 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

To the extent that the veteran asserts that there exists a 
link between his diabetes mellitus and his period of military 
service based upon his individual knowledge of medicine and 
his own personal history, because he lacks the requisite 
medical training, accreditation, and expertise to present 
opinions regarding matters of medical diagnosis, etiology, 
and causation, his statements to this effect are not entitled 
to any probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In view of the foregoing discussion, the Board concludes that 
the weight of the objective medical evidence is against the 
veteran's claim of entitlement to service connection for 
diabetes mellitus, to include as due to a service-connected 
disability.  Because the evidence in this case is not 
approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The appeal must therefore 
be denied.


ORDER

Service connection for diabetes mellitus is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


